ICJ_131_ConstructionWallOPT_UNGA_NA_2004-07-09_ADV_01_NA_02_FR.txt. 207

OPINION INDIVIDUELLE DE M*° LE JUGE HIGGINS
[Traduction]

Questions pertinentes à l'égard du pouvoir discrétionnaire que la Cour n'a pas
examinées — Eléments faisant défaut pour rendre un avis équilibré — Viola-
tions des articles 46 et 52 du réglement de La Haye et des articles 49 et 53 de
la quatrième convention de Genève — Désaccord avec des passages de l'avis
relatifs à l’autodétermination, à la légitime défense et au principe erga omnes —
Limites des données factuelles fondant l'avis.

1. Je souscris a l’avis de la Cour en ce qui concerne sa compétence en
Pespéce et j’estime que les paragraphes 14 à 42 répondent correctement
aux divers arguments contraires présentés sur ce point.

2. La question du pouvoir discrétionnaire et de l’opportunité est beau-
coup plus difficile à traiter. Bien qu'ayant en définitive voté en faveur de
la décision de rendre l’avis, j'estime que les questions ne sont pas aussi
clairement définies que la Cour le dit. Il est évident (en particulier de par
le libellé de la demande d’avis consultatif soumise à la Cour) que ceux qui
sollicitent l’avis ont tenté d’assimiler l’avis concernant le mur à celui que
la Cour avait rendu à propos de la Namibie (Conséquences juridiques
pour les Etats de la présence continue de l'Afrique du Sud en Namibie
(Sud-Ouest africain) nonobstant la résolution 276 (1970) du Conseil de
sécurité, ordonnance du 29 janvier 1971, C.1.J. Recueil 1971, p. 12). Je
pense qu’ils ont tort pour plusieurs raisons. D’abord et avant tout, la
Cour avait déjà rendu, au moment où la demande d’avis a été soumise en
1971 sur les conséquences juridiques de certains actes, divers avis sur le
Sud-Ouest africain qui indiquaient clairement les obligations juridiques
de l’Afrique du Sud (Statut international du Sud-Ouest africain, avis
consultatif, C.J. Recueil 1950, p. 128; Procédure de vote applicable aux
questions touchant les rapports et pétitions relatifs au Territoire du Sud-
Ouest africain, avis consultatif, CI.J. Recueil 1955, p. 67; Admissibilité
de l'audition de pétitionnaires par le Comité du Sud-Ouest africain, avis
consultatif, C.LJ. Recueil 1956, p. 23). En outre, toutes les obligations
juridiques incombaient, en tant que puissance mandataire, au Sud-Ouest
africain. Il n’y avait pas d'obligation juridique et encore moins d’obliga-
tions non honorées qui, en 1971, s’imposaient également à l'Organisation
du peuple du Sud-Ouest africain (SWAPO), en tant que représentant du
peuple namibien.

3. En l'espèce, c’est l’Assemblée générale et non la Cour qui s’est pré-
cédemment prononcée sur la licéité. Par ailleurs, à la différence de la
situation concernant la Namibie en 1971, le véritable problème difficile à
résoudre, dont le mur peut être regardé comme un élément, ne peut être
considéré comme un problème où seulement une partie a été déjà recon-

75
ÉDIFICATION D'UN MUR (OP. IND. HIGGINS) 208

nue par une juridiction comme contrevenant aux droits, où cette partie
seulement doit agir de façon à rétablir la légalité et où, du point de vue de
l'obligation en droit, l’autre «partie» n’a plus rien à faire. C’est ce qui
ressort de la longue histoire de cette question, comme en témoignent les
résolutions 242 (1967) et 1515 (2003) du Conseil de sécurité.

4. A l’appui de cette analogie erronée — qui sert à étayer des moyens
de droit relatifs au pouvoir discrétionnaire, mais vise aussi des objectifs
plus larges — les conseils ont informé la Cour que «le problème du mur
se pose entre un Etat -— Israël — et l'Organisation des Nations Unies»
(voir par exemple CR 2004/3, p. 62, par. 31). Bien sûr, l'assimilation a
Vaffaire de la Namibie et le fait de nier existence d’un différend, sauf
entre Israël et l'Organisation des Nations Unies, visent également à se
soustraire à la nécessité de satisfaire aux critères énoncés par la Cour
lorsqu’elle statue sur l’opportunité de rendre un avis en cas de différend
entre deux Etats. Toutefois, on le verra ci-après, on ne saurait se sous-
traire à cette nécessité.

5. En outre, dans l'affaire de la Namibie, ’ Assemblée a sollicité un avis
juridique sur les conséquences de ses propres décisions nécessaires sur le
sujet. L'Assemblée générale était ’organe à qui revenait à présent le pou-
voir de mettre fin au mandat de la Société des Nations. Elle y a dûment
mis fin. Toutefois, les résolutions de l’Assemblée ne sont, dans la plupart
des cas, que des recommandations. Le Conseil de sécurité qui, dans cer-
taines circonstances, peut adopter des résolutions ayant force exécutoire
en vertu du chapitre VII de la Charte n’était pas l’organe responsable des
mandats. Cette situation embrouillée était au centre de l'avis sollicité
auprès de la Cour. Là encore, il n’y pas d’analogie réelle avec l'espèce.

6. Nous nous trouvons donc sur un terrain juridique différent — celui,
bien connu, où il existe un différend entre des parties, ce qui ne signifie
pas nécessairement que la Cour ne doit pas exercer sa compétence, si cer-
taines conditions sont remplies.

7. Depuis 1948, Israël est en conflit, d’abord avec ses voisins arabes (et
d’autres Etats arabes) et, plus récemment, avec l'Autorité palestinienne.
Les observations écrites d'Israël sur cet aspect (7.4 a 7.7), tout comme le
rapport du Secrétaire général qui fait référence au «résumé de la position
légale» de «chaque partie», témoignent de cette réalité. La Cour a consi-
déré que le statut spécial de la Palestine, même si elle n’est pas encore un
Etat indépendant, lui permettait d'être invitée à participer à cette procé-
dure. Il existe donc un différend entre deux acteurs internationaux, et la
demande d'avis consultatif porte sur Pun de ses éléments.

8. En soi, cela ne signifie pas que la Cour devait refuser d'exercer sa
compétence sur le terrain de l’opportunité. Ce n’est qu’un point de départ
pour l’examen par la Cour de la question du pouvoir discrétionnaire. La
Cour a expliqué dans divers avis consultatifs comment il convient d’inter-
preter le principe énoncé dans l'avis relatif au Statut de la Carélie orien-
tale (avis consultatiÿ, 1923, C.P.JI. série B n° 5). Dans les avis concer-
nant Certaines dépenses des Nations Unies (article 17, paragraphe 2, de la
Charte), avis consultatif (CL J. Recueil 1962, p. 151); les Conséquences

76
ÉDIFICATION D'UN MUR (OP. IND, HIGGINS) 209

juridiques pour les Etats de la présence continue de l'Afrique du Sud en
Namibie (Sud-Ouest africain) nonobstant la résolution 276 (1970) du
Conseil de sécurité, avis consultatif (CI J. Recueil 1971, p. 12); et, sur-
tout, dans celui concernant le Sahara occidental, avis consultatif (CI. J.
Recueil 1975, p. 12), le ratio decidendi du Statut de la Carélie orientale a
été expliqué. Parmi ces affaires, celle du Sahara occidental offre de loin
les orientations les plus pertinentes, puisqu'il s'agissait d’un différend
entre acteurs internationaux sur lequel la Cour n’avait pas elle-même déjà
donné plusieurs avis consultatifs (cf. l’avis concernant la Namibie, donné
à la suite de trois autres rendus précédemment sur des questions de
licéité).

9. Dans l'affaire du Sahara occidental, la Cour n’a pas dit que le prin-
cipe du consentement au règlement des différends dans les avis consulta-
tifs avait maintenant perdu toute pertinence pour tous les Etats Membres
des Nations Unies. Elle a dit seulement que les facteurs particuliers sous-
jacents au ratio decidendi du Statut de la Carélie orientale faisaient
défaut. Cela étant, d’autres facteurs devaient être examinés pour voir si le
critère de l’opportunité était respecté dans un avis consultatif lorsque les
intérêts juridiques d’un Membre des Nations Unies faisaient l’objet de cet
avis.

10. Bien plus, dans l'affaire du Sahara occidental, la Cour, après avoir
rappelé le prononcé souvent cité de l'{nterprétation des traités de paix
conclus avec la Bulgarie, la Hongrie et la Roumanie, première phase, avis
consultatif, selon lequel un avis donné à un organe des Nations Unies
«constitue une participation de la Cour … à l’action de l'Organisation et,
en principe, ... ne devrait pas être refus[é]» (C.J. Recueil 1950, p. 71), a
néanmoins affirmé que:

«le défaut de consentement pourrait l’amener à ne pas émettre d’avis
si, dans les circonstances d’une espèce donnée, des considérations
tenant à son caractère judiciaire imposaient un refus de répondre.
Bref, le consentement d’un Etat intéressé conserve son importance
non pas du point de vue de la compétence de la Cour mais pour
apprécier s’il est opportun de rendre un avis consultatif.

Ainsi le défaut de consentement d’un Etat intéressé peut, dans cer-
taines circonstances, rendre le prononcé d’un avis consultatif incom-
patible avec le caractère judiciaire de la Cour.» (Sahara occidental,
avis consultatif, CI.J. Recueil 1975, p. 25, par. 32 et 33.)

11. Quelles sont donc les conditions qui ont motivé un avis de la Cour
dans l’affaire du Sahara occidental alors même qu’était né un différend
auquel était partie un Etat Membre des Nations Unies? L’une des condi-
tions était qu’un membre des Nations Unies:

«ne pouvait pas valablement objecter à ce que l’Assemblée générale
exerce ses pouvoirs pour s'occuper de la décolonisation d’un terri-
toire non autonome et demande un avis consultatif sur des questions
intéressant l'exercice de ces pouvoirs» (ibid, p. 24, par. 30).

77
ÉDIFICATION D'UN MUR (OP. IND, HIGGINS) 210

Bien que l’Assemblée n’exerce les pouvoirs ni d’un organe de supervision
du mandat (comme dans l'affaire de la Namibie) ni d’un organe chargé de
la décolonisation d’un territoire non autonome (comme dans Paffaire du
Sahara occidental), la Cour rappelle à juste titre, aux paragraphes 48 à
50, l'intérêt spécial que l'Organisation des Nations Unies a de longue
date manifesté pour le différend, dont la construction du mur représente
maintenant un élément.

12. Il reste toutefois une autre condition à remplir, que la Cour a
énoncée dans l'affaire du Sahara occidental. Elle déclare tenir que:

«L’Assemblée générale n’a pas eu pour but de porter devant la
Cour, sous la forme d’une requête pour avis consultatif, un différend
ou une controverse juridique, afin d’exercer plus tard, sur la base de
l'avis rendu par la Cour, ses pouvoirs et ses fonctions en vue de
régler pacifiquement ce différend ou cette controverse. L'objet de la
requête est tout autre: il s’agit d'obtenir de la Cour un avis consul-
tatif que l’Assemblée générale estime utile pour pouvoir exercer
comme il convient ses fonctions relatives à la décolonisation du ter-
ritoire.» (Sahara occidental, avis consultatif, CI.J. Recueil 1975,
p. 26 et 27, par. 39.)

En l'espèce, nous nous trouvons devant la situation contraire. L'objet de
la requête n’est pas d’obtenir un avis sur les fonctions de décolonisation
de l’Assemblée, mais de pouvoir plus tard, sur la base de l’avis rendu par
la Cour, exercer ses pouvoirs en vue du règlement du différend ou de la
controverse. Nombreux sont les participants à la procédure orale qui ont,
en toute franchise, souligné cet objectif.

13. La Cour ne traite pas du tout ce point dans la partie de son avis
portant sur l'opportunité. En fait, elle reste remarquablement silencieuse
sur la question, évite de mentionner les lignes précitées et ne donne
aucune indication sur leur application en l'espèce. En ce sens, de par son
silence, le présent avis a pour effet essentiel de reviser, et non d'appliquer,
la jurisprudence.

14. Un autre aspect me préoccupe s’agissant de l'opportunité. Le
droit, l'histoire et les aspects politiques du différend entre Israël et la
Palestine sont extrêmement complexes. Une cour de justice qui est invitée
à se prononcer sur un élément d’un différend multiforme en excluant les
autres éléments est nécessairement placée dans une situation difficile. Le
contexte est généralement important dans les décisions de justice. Cepen-
dant, dans la mesure où, par sa demande, l'Assemblée sollicite un avis sur
le droit humanitaire, les obligations que celui-ci impose (sauf dispositions
conditionnelles propres) sont absolues. C’est le fondement du droit huma-
nitaire, et ceux qui sont engagés dans un conflit ont toujours su que le
prix de notre espoir pour l’avenir c’est qu’ils doivent, quelles que soient
les provocations, combattre «en ayant une main dans le dos» et agir
conformément au droit international. Si ce facteur rend le contexte moins
pertinent en ce qui concerne les obligations découlant du droit humani-

78

 
ÉDIFICATION D'UN MUR (OP. IND. HIGGINS) 211

taire, il n'en demeure pas moins que le contexte est important pour
d’autres aspects du droit international sur lesquels la Cour décide de sta-
tuer. Pourtant, la formulation de la question empêche l’examen de ce
contexte.

15. Abordant la réalité selon laquelle «la question de la construction
du mur [était] qu’un aspect du conflit israélo-palestinien», la Cour in-
dique qu’elle «est certes consciente que la question du mur fait partie
d’un ensemble, et [qu’Jelle prendrait soigneusement en considération cette
circonstance dans tout avis qu’elle pourrait rendre» (par. 54).

16. En réalité, elle ne le fait jamais. Rien dans le reste de l’avis ne vise
vraiment ce point. En outre, je trouve que l’«historique» de la question
présenté par la Cour dans les paragraphes 71 à 76 n’est ni équilibré ni
satisfaisant.

17. Que doit faire une cour lorsqu'on lui demande de rendre un avis
sur un élément d’un problème plus large? Manifestement, elle ne doit pas
prétendre «répondre» à ces questions juridiques de plus vaste portée. La
Cour, avec sagesse et comme il sied, évite les questions dites du «statut per-
manent» et ne se prononce pas non plus sur les raisons et les torts dans
la multitude de controverses passées suscitées par le problème israélo-
palestinien. Face à ce dilemme, la Cour doit donner un avis équilibré, en
rappelant les obligations qui incombent à toutes les parties concernées.

18. C’est avec regret que je constate que cela n’est pas le cas dans le
présent avis. Certes, au paragraphe 162, la Cour rappelle que «des
actions illicites ont été menées et des décisions unilatérales ont été prises
par les uns et par les autres» et souligne que «aussi bien Israël que la
Palestine ont l'obligation de respecter de manière scrupuleuse le droit
international humanitaire». Il n'empêche qu'à mon avis il aurait fallu
bien davantage pour éviter l'énorme déséquilibre qu’entraîne nécessaire-
ment une situation où la Cour est invitée à statuer sur seulement une par-
tie de l’ensemble du problème et pour, ensuite, prendre «soigneusement
en considération» cette circonstance. L’appel lancé aux deux parties afin
qu'elles agissent conformément au droit humanitaire international aurait
dû figurer dans le dispositif. Ce manquement est en contradiction fla-
grante avec la voie qu’a suivie la Cour dans le point F du dispositif de
l'avis sur la Licéité de la menace ou de l'emploi d'armes nucléaires (avis
consultatif, CL J. Recueil 1996 (I), p. 266). En outre, la Cour aurait dû
préciser ce qui est attendu des deux parties dans cet «ensemble». Aucune
difficulté ne se pose à cet égard: de la résolution 242 (1967) du Conseil de
sécurité à sa résolution 1515 (2003), les conditions essentielles sont demeu-
rées les mêmes, à savoir qu'Israël a le droit d'exister, d’être reconnu et de
vivre en sécurité, et que le peuple palestinien a droit à un territoire et à un
Etat propre et le droit de disposer de lui-même. La résolution 1515 (2003)
du Conseil de sécurité dispose que ces obligations de longue date doivent
être garanties, aussi bien dans leur caractère général qu’en ce qui concerne
les détails, par la négociation. Le drame, manifestement, est qu'aucune
des deux parties ne prendra de mesures à cette fin tant que l’autre ne le
fera pas. La Cour, ayant décidé qu’il était opportun d’exercer sa compé-

79

 
ÉDIFICATION D'UN MUR (OP. IND. HIGGINS) 212

tence, aurait dû user de la latitude que lui offre un avis consultatif pour
rappeler les deux parties non seulement à leurs obligations de fond en
vertu du droit international, mais aussi à l’obligation de procédure qui
leur incombe d’agir simultanément. De plus, j'estime que, pour que l’avis
soit équilibré, ce dernier élément aurait dû également figurer dans le dis-
positif.

19. La Cour aurait dû aussi, à mon avis, saisir cette occasion pour
dire, de la manière la plus claire possible, ce qui, malheureusement
aujourd’hui, doit manifestement être constamment réaffirmé même parmi
les juristes internationaux, à savoir que la protection des civils demeure
une obligation mtransgressible du droit humanitaire non seulement pour
l'occupant, mais aussi pour ceux qui cherchent à se libérer de l’occupa-
tion.

20. C’est donc avec beaucoup d’hésitation que j’ai voté pour le point 2
du dispositif. J’ai finalement voté en faveur de ce point parce que je suis
d'accord avec la quast-intégralité du libellé des paragraphes 44 à 64. C’est
plutôt ce qui n’y figure pas que je déplore.

* *

21. La formulation de l’alinéa 3 A) du dispositif ne fait pas la distinc-
tion entre les différents motifs sur lesquels reposent les conclusions de la
Cour. J’ai voté pour cet alinéa parce que je conviens que le mur construit
dans le territoire occupé et le régime qui lui est associé entraînent cer-
taines violations du droit humanitaire. Mais je ne suis pas d’accord avec
plusieurs des autres éléments sur lesquels la Cour s’est fondée pour par-
venir à cette conclusion générale ni avec le traitement dont les données
initiales ont fait l’objet.

22. L'Assemblée générale a demandé a la Cour de répondre à la ques-
tion «compte tenu des règles et des principes du droit international,
notamment la quatrième convention de Genève de 1949, et les résolutions
consacrées à la question par le Conseil de sécurité et l’Assemblée géné-
rale» (résolution ES-10/14 de l’Assemblée générale). On aurait pensé que,
une fois que la Cour aurait décidé que la quatrième convention de
Genève était applicable, le droit humanitaire serait au centre de l’avis.

23. Par sa résolution ES-10/13, l’Assemblée générale a déterminé que
le mur était contraire au droit humanitaire sans préciser les dispositions
concernées ni les raisons. La Palestine a informé la Cour qu’elle considère
que les articles 33, 53, 55 et 64 de la quatrième convention de Genève et
l’article 52 du règlement de La Haye étaient violés. D’autres participants
ont invoqué les articles 23 g), 46, 50 et 52 du réglement de La Haye ainsi
que les articles 27, 47, 50, 55, 56 et 59 de la quatrième convention. Pour
le rapporteur spécial, le mur constitue une violation des articles 23 g) et
46 du réglement de La Haye et des articles 47, 49, 50, 53 et 55 de la qua-
trième convention de Genève. On se serait attendu à ce qu’un avis consul-
tatif contienne une analyse détaillée, avec des références aux textes, à

80

 
ÉDIFICATION D'UN MUR (OP. IND. HIGGINS) 213

l’abondante doctrine et aux faits à la disposition de la Cour, indiquant
laquelle de ces positions est correcte. Cette démarche aurait suivi la tra-
dition consistant à saisir l’occasion offerte par le prononcé d’avis consul-
tatifs pour élaborer et développer le droit international.

24. Elle aurait également montré, par souci d'équilibre, non seulement
les dispositions qu’Israél a violées mais aussi celles qu’il n’a pas violées.
Or une fois qu’elle a décidé lesquelles des dispositions sont en fait appli-
cables, la Cour n’a fait par la suite que mentionner celles qu’Israél a vio-
lées. En outre, à mon avis, du fait de la structure de l’avis, où le droit
humanitaire et le droit des droits de l’homme ne sont pas traités séparé-
ment, il est extrêmement difficile de percevoir exactement la décision de la
Cour. Nonobstant le libellé très général de l’alinéa 3 A) du dispositif, il ne
faudrait pas perdre de vue qu’en fait la Cour a constaté que seulement
l’article 49 de la quatrième convention de Genève (par. 120), et les articles
46 et 52 du règlement de La Haye et l’article 53 de la quatrième conven-
tion de Genève (par. 132) ont été violés. Je souscris à ces conclusions.

25. Après avoir traité le droit humanitaire international de façon plu-
tôt superficielle, la Cour se penche sur les normes relatives aux droits de
l’homme. Je conviens avec la Cour que celles-ci continuent d’être perti-
nentes dans les territoires occupés. Je souscris également aux conclusions
formulées au paragraphe 134 concernant l’article 12 du pacte internatio-
nal relatif aux droits civils et politiques.

26. Cela étant, il convient de noter qu'il existe des organes convention-
nels, qui ont pour fonction d'examiner en détail le comportement des
Etats parties à chacun des pactes. En effet, s'agissant du pacte interna-
tional relatif aux droits civils et politiques, la Cour note la jurisprudence
pertinente du Comité des droits de l’homme ainsi que les observations
finales du Comité sur les obligations d'Israël dans les territoires occupés.

27. En ce qui concerne le pacte international relatif aux droits écono-
miques, sociaux et culturels, la situation est encore plus singulière étant
donné les programmes exigés pour la réalisation de cette catégorie de
droits. La Cour n’a pu que faire observer, de façon lapidaire, que le mur
et le régime qui lui est associé

«entravent ... l’exercice par les intéressés des droits au travail, à la
santé, à l'éducation et à un niveau de vie suffisant tels que proclamés
par le pacte international relatif aux droits économiques, sociaux et
culturels...» (par. 134).

Pour ces deux pactes, on peut se demander s’il est judicieux de solliciter
des avis consultatifs de la Cour sur le respect par les Etats parties de leurs
obligations, qui font l’objet d’un suivi plus détaillé de la part d’organes
créés à cette fin. La réponse peut difficilement se trouver dans le fait que
l’Assemblée générale n’établit pas de précédent à caractère plus général
car, alors que de très nombreux Etats ne respectent pas leurs obligations
au titre des deux pactes, il est demandé à la Cour de statuer seulement sur
la conduite d'Israël à cet égard.

81

 
ÉDIFICATION D'UN MUR (OP. IND. HIGGINS) 214

28. La Cour s’est également fondée, pour parvenir à sa conclusion
generale de l’alinéa 3 A) du dispositif, sur le fait qu’Israél viole le principe
de l’autodétermination. Elle fait suivre des observations concernant le
tracé juridiquement problématique du mur et les risques démographiques
qui y sont associés de l'affirmation selon laquelle «[cette] construction,
s’ajoutant aux mesures prises antérieurement, dresse ainsi un obstacle
grave à l’exercice par le peuple palestinien de son droit à l’autodétermina-
tion et viole de ce fait l'obligation incombant à Israël de respecter ce
droit» (par. 122). Il me semble qu'il s’agit là d’un raisonnement dépourvu
de logique.

29. La doctrine et la pratique abondent en enseignements sur «l’auto-
détermination au-delà du colonialisme». La Déclaration des Nations
Unies relative aux relations amicales de 1970 (résolution 2625 (XXV) de
l'Assemblée générale) indique également que l’autodétermination s’ap-
plique dans des circonstances où les peuples sont assujettis à «une subju-
gation, à une domination et à une exploitation étrangères». L’ Assemblée
générale a adopté plusieurs résolutions évoquant cette dernière circons-
tance, ayant à l'esprit l'Afghanistan et les territoires arabes occupés (par
exemple, résolution 3236 (XXIX) de 1974 concernant la Palestine; résolu-
tion 2144 (XXV) de 1987 concernant l’Afghanistan). Le Comité des
droits de l’homme à constamment soutenu cette vue postcoloniale de
l’autodétermination.

30. La Cour a, pour la première fois, sans aucune analyse juridique
particulière, implicitement adopté aussi cette deuxième conception.
Japprouve le principe invoqué, mais son application en l'espèce me laisse
perplexe. Par autodétermination, on entend le droit qu'ont «tous les
peuples ... [de] déterminefr] librement leur statut politique et [d’Jassurefr]
librement leur développement économique, social et culturel» (art. 1.1,
pacte international relatif aux droits économiques, sociaux et culturels et
pacte international relatif aux droits civils et politiques). Comme l’in-
dique le présent avis (par. 118), il est maintenant admis que le peuple pales-
tinien constitue un «peuple» aux fins de l’autodétermination. Toutefois,
il me semble plutôt irréaliste que la Cour conclue que c’est le mur qui
représente un «obstacle grave» à l'exercice de ce droit. L’obstacle réel est
l'incapacité manifeste et/ou le manque de volonté aussi bien d’Israël que
de la Palestine d’agir parallèlement pour mettre en place les conditions
nécessaires — c'est-à-dire que, au même moment, Israël se retire du ter-
ritoire arabe occupé et que la Palestine crée les conditions permettant à
Israël de se sentir en sécurité ce faisant. Ce simple point est mis en évi-
dence par le fait que, le mur n’eût-1l jamais été construit, les Palestiniens
n'auraient toujours pas exercé leur droit de disposer d’eux-mémes. Il me
semble à la fois irréaliste et peu équilibré que la Cour dise que le mur
(plutôt que le problème plus large, qui va au-delà de la demande d’avis
soumise à la Cour) constitue un obstacle grave à l’autodétermination.

31. Cette conclusion n’est pas plus persuasive vue sous l’angle territo-
rial. Comme la Cour le dit au paragraphe 121, le mur ne constitue pas à
l'heure actuelle, en soi, une annexion de fait. Les «peuples» exercent

82
ÉDIFICATION D'UN MUR (OP. IND. HIGGINS) 215

nécessairement leur droit de disposer d'eux-mêmes à l’intérieur de leur
propre territoire. Quelle que soit en définitive la frontière qui pourra être
négociée, il ne fait pas de doute, comme il est indiqué au paragraphe 78
de l'avis, qu’Israél occupe le territoire palestinien. Ce territoire n’est ni
plus ni moins occupé parce qu’un mur le traverse. Pour mettre fin à cette
situation, il est nécessaire que les deux parties, simultanément, acceptent
les responsabilités qui leur incombent en vertu du droit international.

32. Après avoir statué sur le droit applicable, et l’avoir appliqué, la
Cour se penche sur les restrictions, les dérogations et les moyens de
défense éventuels face à sa violation potentielle.

33. Je ne souscris pas à tout ce que la Cour dit concernant la question
du droit à la légitime défense. Au paragraphe 139, la Cour cite l’article 51
de la Charte puis poursuit: «L'article 51 de la Charte reconnaît ainsi
l'existence d’un droit naturel de légitime défense en cas d’agression armée
par un Etat contre un autre Etat.» Je me permettrai de signaler que nulle
part dans l’article 51 il n’est ainsi stipulé que la légitime défense ne peut
être invoquée qu'en cas d'agression armée par un Etat. Cette restriction
résulte plutôt de la décision prise en ce sens par la Cour dans l'affaire des
Activités militaires et paramilitaires au Nicaragua et contre celui-ci ( Nica-
ragua c. Etats-Unis d'Amérique) (fond, arrêt, CL J. Recueil 1986, p. 14).
La Cour avait alors jugé qu’une action militaire menée par des forces
irrégulières pouvait constituer une agression armée si ces éléments étaient
envoyés par l'Etat ou au nom de celui-ci et si l'opération était telle, «par
ses dimensions et ses effets, qu’elle aurait été qualifiée d'agression armée ...
si elle avait été le fait de forces armées régulières» (ibid., p. 104, par. 195).
Tout en acceptant, comme j’y suis tenue, que cette déclaration doit être
considérée comme l'énoncé de l’état actuel du droit, je maintiens toutes
les réserves que j'ai émises ailleurs à ce sujet (R. Higgins, Problems and
Process: International Law and How We Use It, p. 250 et 251).

34. Je ne suis pas non plus convaincue par l'affirmation de la Cour
selon laquelle, dès lors que l’usage de la force émane du territoire occupé,
il ne s’agit pas d’une attaque armée «par un Etat contre un autre». Je ne
comprends pas le point de vue de la Cour selon lequel une puissance
occupante perd le droit de défendre ses propres citoyens civils à domicile
si les attaques émanent du territoire occupé — un territoire qui, pour la
Cour, n’a pas été annexé et est certainement «autre» qu’Israél. En outre,
la Palestine ne peut pas être suffisamment une entité internationale pour
être invitée à cette procédure, et bénéficier du droit humanitaire, mais pas
suffisamment une entité internationale pour que lui soit opposée l’inter-
diction de livrer des attaques armées contre d’autres. C’est là un forma-
lisme peu équitable. La question est assurément d’établir la responsabilité
de l'envoi de groupes et de personnes qui agissent contre les civils israé-
liens et de la gravité cumulée de ces actions.

35. Cela étant, ces réserves ne m’ont pas amenée à voter contre l’ali-
néa 3 A) du dispositif, pour deux raisons. Premièrement, je ne suis pas
convaincue que l'adoption de mesures n’appelant pas la force (telles que

83

 
ÉDIFICATION D'UN MUR (OP. IND. HIGGINS) 216

la construction d’un mur) relève de la légitime défense au titre de l’ar-
ticle 51 de la Charte, comme cette disposition est normalement comprise.
Deuxièmement, même s’il s'agissait d’un acte de légitime défense, ainsi
qualifié à juste titre, il faudrait justifier qu’il est nécessaire et propor-
tionné. Si le mur semble avoir contribué à réduire les attentats contre les
civils israéliens, la nécessité et la proportionnalité du tracé retenu, avec
comme corollaire les difficultés imposées aux Palestiniens non impliqués
dans les attentats, n’ont pas été expliquées.

36. La dernière partie du dispositif porte sur les conséquences juri-
diques des conclusions de la Cour.

37. J'ai voté pour l'alinéa 3 D) du dispositif mais, à la différence de la
Cour, je ne pense pas que la conséquence des violations identifiées du
droit international qui y est indiquée ait quelque chose à voir avec le
concept d’erga omnes (voir paragraphes 154 à 159 de l'avis). La célèbre
sentence de la Cour dans l'affaire de la Barcelona Traction, Light and
Power Company, Limited, deuxième phase (arrêt, C.LJ. Recueil 1970,
par. 33) est souvent invoquée à tort et à travers. C’est malheureusement,
encore une fois, le cas dans le présent avis, au paragraphe 155. Cette sen-
tence visait une question très particulière de /ocus standi. Comme la
Commission du droit international l’a si bien indiqué dans ses commen-
taires concernant le projet d’articles sur la responsabilité de l'Etat pour
fait internationalement illicite (A/56/10, p. 299), il est certains droits que,
vu leur importance, «chaque Etat a un intérêt juridique a [voir] proté-
ges». Cela n’a rien à voir avec imposition d’obligations de fond a des
tiers dans une affaire.

38. Il est évident que les tiers ne doivent pas reconnaître une situation
illicite ni y contribuer; il n’y a pas lieu pour cela d’invoquer le concept
incertain d’erga omnes. Ainsi, lorsque le Conseil de sécurité juge qu'il
existe une situation illicite en vertu des articles 24 et 25 de la Charte, il en
résulte des «décisions ... par conséquent obligatoires pour tous les Etats
Membres des Nations Unies, qui sont ainsi tenus de les accepter et de les
appliquer» (Conséquences juridiques pour les Etats de la présence conti-
nue de l'Afrique du Sud en Namibie (Sud-Ouest africain) nonobstant la
résolution 276 (1970) du Conseil de sécurité, avis consultatif, C.LJ.
Recueil 1971, p. 53, par. 115). L'obligation faite aux Membres des
Nations Unies de ne pas reconnaître la présence illégale de l’Afrique du
Sud en Namibie et de ne pas lui apporter appui ou assistance n’était en
aucun cas fondée sur le principe erga omnes. Plutôt, la Cour a souligné
que «[qJuand un organe compétent des Nations Unies constate d’une
manière obligatoire qu’une situation est illégale, cette constatation ne
peut rester sans conséquence» (ibid, par. 117). La Cour avait déjà jugé
dans une affaire contentieuse que sa décision établissant un acte illégal
«entraîne une conséquence juridique, celle de mettre fin à une situation
irrégulière» (Haya de la Torre, arrêt, C.1.J. Recueil 1951, p. 82). Bien
qu’en l'espèce ce soit la Cour, et non un organe des Nations Unies agis-
sant en vertu des articles 24 et 25, qui a établi l'illicéité, et que ce juge-
ment ait été prononcé dans le cadre d’un avis consultatif plutôt que d’une

84

 
ÉDIFICATION D'UN MUR (OP. IND. HIGGINS) 217

affaire contentieuse, la position de la Cour en tant qu’organe judiciaire
principal de l'Organisation des Nations Unies laisse à penser que la
conséquence juridique d’une décision établissant qu’un acte ou une situa-
tion est illégale est la même. L'obligation de non-reconnaissance et de
non-assistance faite aux Membres des Nations Unies ne repose pas sur le
concept d’erga omnes.

39. Enfin, le fait d’invoquer (par. 157) le caractére erga omnes des vio-
lations du droit humanitaire semble également dépourvu de pertinence.
Ces principes intransgressibles ont force exécutoire de façon générale
parce qu’ils ressortissent au droit international coutumier, ni plus ni
moins. En outre, l’article premier de la quatrième convention de Genève,
aux termes duquel «Les hautes parties contractantes s'engagent à respec-
ter et à faire respecter la présente convention en toutes circonstances»,
que la Cour semble considérer comme ressortissant au principe erga
omnes, est tout simplement une disposition d’une convention multilaté-
rale ayant fait l’objet d’une ratification quasi universelle. L’acte final de la
conférence diplomatique de Genève de 1949 n'offre aucune explication
utile de cette disposition; dans le commentaire correspondant, l’expres-
sion «faire respecter » est interprétée comme allant au-delà de l’adoption
de mesures législatives et autres sur le territoire d’un Etat. On y fait
observer que

«Si une puissance manque à ses obligations, les autres Parties
contractantes (neutres, alliées ou ennemies) peuvent ... — et doivent
… — Chercher à la ramener au respect de la convention. Le système
de protection prévu par la convention exige en effet, pour être effi-
cace, que les Parties contractantes ne se bornent pas à appliquer
elles-mêmes la convention, mais qu’elles fassent également tout ce
qui est en leur pouvoir pour que les principes humanitaires qui sont
à la base des conventions soient universellement appliqués.» (Les
conventions de Genève du 12 août 1949: Commentaire IV, la conven-
tion de Genève relative à la protection des personnes civiles en temps
de guerre, publié sous la direction de Jean S. Pictet, p. 16.)

Il convient de noter qu’à l’alinéa 3 D) du dispositif la Cour a pris soin
d'indiquer que toute mesure de ce genre doit être conforme à la Charte et
au droit international.

40. En conclusion, jajouterai que, si beaucoup d’informations ont été
fournies à la Cour en l'espèce, celles fournies directement par Israël n’ont
été que très partielles. La Cour s’est largement fondée sur le rapport du
Secrétaire général couvrant la période du 14 avril 2002 au 20 novembre
2003 et sur l'exposé écrit, plus récent, de l'Organisation des Nations
Unies (voir par. 79). Il n’est pas évident qu’elle ait eu recours à d’autres
données du domaine public. En fait, on trouve des informations utiles
dans des documents tels que le troisième rapport de l'actuel rapporteur
spécial et la réponse d'Israël (E/CN.4/2004/6/Add.1), ainsi que dans le
document intitulé «The Impact of Israel’s Separation Barrier on Affected
West Bank Communities: An Update to the Humanitarian and Emer-

85
ÉDIFICATION D'UN MUR (OP. IND. HIGGINS) 218

gency Policy Group (HEPG), Construction of the Barrier, Access, and its
Humanitarian Impact, March 2004». En tout état de cause, les constata-
tions de la Cour ont un caractère particulièrement général et, chose re-
marquable, ne traitent guère de l’application de dispositions particulières
du règlement de La Haye ou de la quatrième convention de Genève le
long de sections données du tracé du mur. J’ai néanmoins voté pour l’ali-
néa 3 A) du dispositif parce qu'il ne fait aucun doute que le mur a un
impact négatif considérable sur une partie de la population de la Cisjor-
danie, qu’on ne peut justifier pour des raisons de nécessité militaire per-
mises au titre de ces conventions, sans compter qu'Israël n’a pas expliqué
à l'Organisation des Nations Unies ou à la Cour les raisons pour les-
quelles seul le tracé retenu pouvait lui permettre de satisfaire ses besoins
de sécurité légitimes.

(Signé) Rosalyn HiGGins.

86

 
